Citation Nr: 0108911	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-04 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the left lower leg, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 to October 
1945.

This appeal arises from a December 1999 rating decision which 
denied service connection for post-traumatic stress disorder, 
and confirmed and continued a 20 percent evaluation for the 
veteran's service-connected residuals of a gunshot wound of 
the left lower leg.  The veteran timely appealed the 
determinations as to both issues to the Board of Veterans' 
Appeals (Board).

In his substantive appeal (Form 9) to the Board, the veteran 
indicated that he wanted a hearing before a Member of the 
Board.  In a subsequent statement received in April 2000, the 
veteran withdrew his hearing request.  The veteran did, 
however, provide testimony at a hearing before an RO hearing 
officer in April 2000, a transcript of which is of record.  
In a decision dated in May 2000, the hearing officer granted 
service connection for PTSD.  That issue is no longer before 
the Board.  

In the Informal Hearing Presentation filed with the Board in 
November 2000, the veteran's representative listed the 
question of a higher evaluation for PTSD as among the issues 
on appeal.  This matter is referred to the RO for appropriate 
action.


REMAND

The veteran contends, in essence, that his service-connected 
residuals of a gunshot wound of his left leg have increased 
in severity and should receive a higher evaluation.  

Initially, the Board notes that medical treatment records 
received from Greenville Surgical Associates reveal that the 
veteran has peripheral vascular disease and underwent a 
femoral-femoral bypass graft with a left profundaplasty in 
August 1995.  The veteran is not service-connected for 
peripheral vascular disease.

The veteran was provided a VA orthopedic examination in 
September 1999.  The examiner initially noted that the claims 
folder was not available for review.  The veteran complained 
of pain in his left lower extremity.  He stated that he 
underwent distal bypass surgery approximately four years ago 
and that he still had difficulty with cold and numbness of 
his left lower extremity.  The examiner's impression was 
post-traumatic difficulty of the left lower extremity, 
however, he stated that the majority of the veteran's 
problems including his cold and numbness as well as the pain 
in the left lower extremity may be more associated with this 
arterial insufficiency in his left leg.  Thus, the Board 
finds that the veteran should be afforded another VA 
orthopedic examination (with a review of the claims folder) 
so that the examiner can determine the current extent and 
severity of the veteran's service-connected residuals of a 
gunshot wound of the left lower extremity, apart from any 
other disability affecting his left lower extremity.  The 
Board emphasizes that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the veteran's 
service-connected back condition.  See Mittleider v. West, 11 
Vet. App. 181 (1998); 38 U.S.C.A. § 3.102 (2000). 

The Board also notes that there were no specific findings by 
the VA examiner on the September 1999 VA examination with 
regard to the extent of functional loss due to pain and other 
symptoms associated with the veteran's left lower leg 
disability, pursuant to the provisions of 38 C.F.R. §§ 4.40 
and 4.45, and the guidelines set forth in DeLuca v. Brown, 8 
Vet. App. 205 (1995).  The Board notes that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, to include with repeated use 
and/or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7 (1995).  Findings 
in this regard are needed to properly evaluate the veteran's 
disability.

Prior to having the veteran undergo further examination, the 
RO should obtain and associate with the record all 
outstanding pertinent medical records, particularly to 
include any medical records from any VA facilities or other 
governmental entities.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also obtain and associate with the claims file records 
from any other source(s) or facility(ies) identified by the 
veteran.  

On remand, the RO should also ensure compliance with the 
notice and duty to assist provisions contained in Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  This should include consideration of 
whether any additional notification or development action is 
required under the Act.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the record all outstanding pertinent 
medical records from any source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the veteran's claims file, 
and he and his representative should be 
so notified.  Of course, the veteran is 
free to submit any pertinent medical 
records in his possession, and the RO 
should afford him the opportunity to do 
so before it 

2.  After all available records are 
associated with the veteran's claims 
file, the veteran should be afforded an 
appropriate VA examination to determine 
the degree of severity of his service-
connected residuals of a gunshot wound to 
the left lower extremity.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of pertinent aspects of the 
veteran's military, medical, and 
employment history.  Such tests as the 
examiner deems necessary should be 
performed, including X-rays, and clinical 
findings pertaining to the left lower 
extremity should be reported in detail.  
The examiner should specifically 
determine and state, at the outset, 
whether it is possible to distinguish the 
effects and impairment resulting from the 
service-connected gunshot wound residuals 
from any other disability affecting the 
left lower leg.  Then the following 
clinical findings should be made with 
respect to either the service-connected, 
or overall left knee disability, as 
appropriate.  

The examiner should comment upon whether 
there are any residuals of injury to 
Muscle Group XII, and, if so, should 
indicate whether the injury slight, 
moderate, moderately severe, or severe.

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left leg.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use..  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
should also comment on the effects of the 
left lower leg disability upon the 
veteran's ordinary activity and on how it 
impairs him functionally, particularly in 
the work-place.  

All examination findings, along with the 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After completion of the requested 
development, and any other indicated 
development, the RO should readjudicate 
the claim on appeal in light of all 
relevant evidence of record, and all 
pertinent legal authority, to include 
that governing consideration of 
functional loss due to pain and other 
factors, as cited to, above.  The RO also 
should address the applicability of 
38 C.F.R. § 3.321(b) (2000) (prescribing 
procedures for assignment of an extra-
schedular rating) for the disability.  
The RO must provide full reasons and 
bases for its determinations, addressing 
all matters and concerns noted in this 
REMAND.

6.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished an 
appropriate Supplemental Statement of the 
Case and be given an opportunity to 
submit additional evidence and/or 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



